Case 1:20-mj-11564-UA Document 20 Filed 08/26/21 Page 1 of 1

LAWRENCE M. FISHER
Attorney at Law
233 Broadway - Suite 2348
New York, NY 10279
W: (212) 226-5700
C: (917) 225-2397

Honorable Judge Kevin Fox August 25, 2021
United States Magistrate Court Judge
Southern District of New York MEMORANDUM ENDORSEMENT

500 Pearl Street
New York, N.Y. 10007

Re: USA_y. Arfhy Santos
20 MAG 11564

Dear Judge Fox:

I represent the defendant, Mr. Arfhy Santos. I write to request bail modification of
my client’s home detention condition to permit my client to be employed overnight on
August 28, 2021 as a paid singer at the Blue Bar and Grill located at 30 North Broadway,

Yonkers, NY 10701.

On November 17, 2020, your Honor set the following bail conditions upon
consent of the parties: a $150,000 PRB, co-signed by 2 FRP’s, travel restricted to SDNY
& EDNY, surrender of travel documents, pre-trial supervision as directed, home
detention with electronic monitoring, and defendant to seek employment.

To date, the defendant has fully complied with all of these conditions including
full-time employment on-the-books at an auto body shop. Defendant now seeks
permission to work overnight on August 28, 2021 as a singer pursuant to a written
contract with the Blue Bar and Grill of Yonkers, N.Y.

It is therefore respectfully requested that the bail conditions be modified to allow
the defendant to work overnight on August 28, 2021 at the Blue Bar and Grill located at
30 North Broadway, Yonkers, NY 10701 with all other bail conditions remaining the
same.

I have contacted AUSA Christopher Brumwell and USPTO Ashley Cosme who
both consent to this overnight work modification.

Respectfully submitted,
/s/
ect LAWRENCE M. FISHER
Ce: AUSA Brumwell wl2e \et ded.
attm Foo
USPTO Cosme Tr. CRNERERT C. Ok
[Chern frank
HON. KEVIN NATHANIEL FOX

United States Magistrate Judge
Southern District of New York
